Citation Nr: 1630762	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-11 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an ulcer condition, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

This matter was previously before the Board in June 2015 at which time the Board, in pertinent part, denied the issue of entitlement to service connection for an ulcer condition, to include as secondary to PTSD.  The Veteran timely appealed the Board's denial, and, in a March 2016 Joint Motion for Partial Remand (JMPR), the issue was vacated and remanded by the U.S. Court of Appeals for Veterans Claims (Court or CAVC) for further action consistent with terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant with the March 2016 JMPR, VA recognizes that studies have shown a relationship between gastrointestinal symptoms and PTSD.  See PTSD: National Center for PTSD, PTSD and Physical Health, http://www. ptsd.va.gov/
professional/co-occurring/ptsd-physical-health.asp (last visited December 4, 2015).  Specifically, the National Center for PTSD ("NCPTSD") recognized that studies have shown an association between the gastrointestinal system and PTSD.  Because this information suggests a possible association between the two conditions and was published by VA, this information is sufficient to satisfy the low threshold showing that the Veteran's claimed ulcer condition "may be associated with" his service-connected PTSD.  See also 38 U.S.C. § 5103A (d) (2); McClendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Additionally, on remand, the Veteran will have another opportunity to identify any recent and/or outstanding relevant treatment records pertaining to his appeal.  In this regard, the Board notes that a careful review of the record suggests that there may be some potentially relevant outstanding private treatment records, including the following:  early April 2008 hospital records for bleeding ulcers from UPMC Greenville Hospital (see April 2008 letter from Dr. R. and April 2008 private treatment records); private treatment records from Dr. R. (see April 2008 VA treatment record stating that Pharmacy Department was in receipt of a note from Dr. R. indicating the Veteran was hospitalized for multiple duodenal ulcers); other treatment records (see November 2008 VA treatment report indicating Veteran received hospital care at "Presby" for Zolinger Ellison Syndrome); and private treatment records from Dr. W. (see Veteran's June 2008 consent to get records from Dr. W., UPMC Greenville Hospital, pertaining to his bleeding ulcers, including after his initial hospitalization in April 2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any recent VA treatment records pertaining to the Veteran's claimed ulcer condition since November 2014.

2.  Ask the Veteran to provide sufficient identifying information and his consent for the release of any outstanding and potentially relevant private treatment records, including private treatment records from Dr. R., Dr. W., UPMC Greenville Hospital, and "Presby" (perhaps UPMC Presbyterian Hospital).  

3.  After accomplishing the development requested in the steps above, obtain an examination and opinion regarding the nature and etiology of the Veteran's claimed ulcer disorder.  The claims file [i.e. relevant records contained in both in the Veterans Benefits Management System and Virtual VA] must be provided to and reviewed by the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed ulcer disorder (including but not limited to peptic ulcer disease, duodenal ulcers, bleeding ulcers, and/or Zolinger Ellison Syndrome) is caused by OR aggravated by the Veteran's PTSD.  In doing so, the examiner is requested to address the National Center for PTSD studies that have shown an association between the gastrointestinal system and PTSD as well as the Veteran's contentions that his PTSD medications caused or contributed to his current ulcer disorder.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




